Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on January 29th, 2019 has been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air fryer heating module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“air fryer heating module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by virtue of their dependence on the rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li Qiaozhi (CN203059423U).
Regarding claim 1, Li teaches (Fig. 3) an air fryer oven, comprising a housing (1) and a food rack (3), wherein the housing comprises: an air fryer chamber (11) for processing foods, comprising two opposite side walls (14 and 19) and one of the side walls is provided with a bracket (20), and an end of the food rack is placed on the bracket; an air fryer heating module (21 and 22), arranged above the air fryer chamber; and (Fig. 4) a drive motor (5), disposed on one of the side walls (14), wherein the drive 
MPEP § 2144.04 cites the court decision from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that states a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” As duplicating the bracket attached to one of the side walls as described by Li so that each of the side walls is provided with a bracket produces a known and expected result, supporting an end of the food rack, this claim limitation is considered a duplication of parts and is thus not considered inventive under MPEP § 2144.04.
Regarding claim 5, Li further teaches (Fig. 5) the two side walls are a first side wall (19) and a second side wall (14), the bracket (20) comprises a notch (201), and one end of the food rack (3) is rotationally disposed in the notch; the drive motor (5) is disposed on the second side wall, and the bracket comprises a limiting bump to limit the position of the other end of the food rack ([0062]-[0063]).
Although Li does not teach a second bracket comprising a limiting bump disposed relatively to the drive motor to limit the position of the other end of the food rack, this claim limitation is not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts. As duplicating the first bracket comprising a limiting bump as described by Li so that the second side wall has a bracket comprising the same produces a known and expected result, limiting the position of an end of the food rack, this claim limitation is not considered inventive under MPEP § 2144.04.
Regarding claim 6, Li further teaches (Fig. 6-8) the food rack (3) comprises a rack main body (31) and two connecting ends (34 and 35), the two connecting ends are relatively fixed to the two ends of the rack main body (32 and 33); wherein, both of the two connecting ends are pillar shaped; and one of 
Although Li does not teach that both of the two connecting ends are placed onto two brackets, respectively, this claim limitation is not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts. As duplicating the first bracket so that both connecting ends are placed on two respective brackets produces a known and expected result, supporting an end of the food rack, this claim limitation is not considered inventive under MPEP § 2144.04.
Regarding claim 7, Li further teaches (Fig. 8) the connecting end (34) comprises a first limiting block, a cylinder, and a second limiting block, the first limiting block and the second limiting block are disposed on the two ends of the cylinder, a cyclic limiting slot (341) is formed between the first limiting block and the second limiting block, and the slot bottom of the limiting slot is the surface of the cylinder; wherein the bracket (20) can extend into the limiting slot and abut the column ([0063]).
Regarding claim 8, Li further teaches (Fig. 8) the rack main body comprises a metal rotary cage (31), an end plate (32), and an end cap (33), the end plate fixedly connects to one end of the metal rotary cage, and the end cap detachably covers the other end of the metal rotary cage; and the two connecting ends (34 and 35) fixedly connect to the surfaces of the end plate and the end cap, respectively ([0061], [0064]).
Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xiaochun Li et al. (CN200991163Y), hereinafter Xiaochun.
Regarding claim 2, Li teaches all of the elements of the current invention as stated above except that the bracket is bar shaped, and the longitudinal direction is horizontal and is perpendicular to the axis of rotation of the food rack.
Additionally, Xiaochun teaches (Fig. 8) a multifunction electric oven comprising a bracket (10), wherein the bracket is bar shaped, and the longitudinal direction is horizontal and is perpendicular to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Xiaochun to include that the bracket is bar shaped, and the longitudinal direction is horizontal and is perpendicular to the axis of rotation of the food rack. Doing so would ensure the motor is properly aligned to rotate the food rack.
Regarding claim 3, Li teaches all of the elements of the current invention as stated above except that the two ends of the bracket are fixed on the side wall; and a gap is formed between the middle of the bracket and the side wall.
Xiaochun teaches (Fig. 8) a bracket wherein the two ends of the bracket (10) are fixed on a side wall (11) and a gap is formed between the middle of the bracket and the side wall. Xiaochun teaches the two ends of the bracket are fixed on the side wall and a gap is formed between the middle of the bracket and the side wall as it supports the motor and ensures it is properly aligned to rotate the rotatable barbeque rack of the oven ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Xiaochun to include that the two ends of the bracket are fixed on the side wall and a gap is formed between the middle of the bracket and the side wall. Doing so would ensure the motor is properly aligned to rotate the food rack.
Regarding claim 4, the combination of Li in view of Xiaochun teaches all of the elements of the current invention as stated above except that the bracket is plank shaped and the plank surface is vertical; or the bracket is rod shaped. Although neither Li nor Xiaochun teaches that the bracket is plank shaped and the plank surface is vertical or that the bracket is rod shaped, this claim limitation is not considered inventive under MPEP § 2144.04–Changes in Size, Shape, or Sequence of Adding Ingredients.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that states that the “configuration of [an element of the claimed invention] was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” As changing the shapes of the brackets described in Li and Xiaochun to be plank shaped, wherein the plank surface is vertical, or rod shaped would not produce an unknown and unexpected result or inhibit the intended function of the described inventions, this claim limitation is not considered inventive under MPEP § 2144.04.
Regarding claim 9, Li teaches all of the elements of the current invention as stated above except that the output shaft of the drive motor is provided with an adaptor bushing, the adaptor bushing slidably connects to the output shaft of the drive motor along an axis, and the two are circumferentially positioned; the other end of the food rack comprises a transmission shaft; when the adaptor bushing slides to a first position, the adaptor bushing caps the transmission shaft, and the transmission shaft and the adaptor bushing are circumferential positioning; and when the adaptor bushing slides to a second position, the adaptor bushing and the transmission shaft separate from each other.
Xiaochun teaches (Fig. 11) an electric oven with a rotatable barbecue rack, wherein the output shaft of the drive motor (9) is provided with an adaptor bushing (203), the adaptor bushing slidably connects to the output shaft of the drive motor along an axis, and the two are circumferentially positioned; the other end of the food rack comprises a transmission shaft (24 and 25); when the adaptor bushing slides to a first position, the adaptor bushing caps the transmission shaft, and the transmission shaft and the adaptor bushing are circumferential positioning; and when the adaptor bushing slides to a second position, the adaptor bushing and the transmission shaft separate from each other ([0049]-[0050]). Xiaochun teaches the output shaft of the drive motor is provided with an adaptor bushing, the adaptor bushing slidably connects to the output shaft of the drive motor along an axis, and the two are circumferentially positioned; the other end of the food rack comprises a transmission shaft; when the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Xiaochun to include that the output shaft of the drive motor is provided with an adaptor bushing, the adaptor bushing slidably connects to the output shaft of the drive motor along an axis, and the two are circumferentially positioned; the other end of the food rack comprises a transmission shaft; when the adaptor bushing slides to a first position, the adaptor bushing caps the transmission shaft, and the transmission shaft and the adaptor bushing are circumferential positioning; and when the adaptor bushing slides to a second position, the adaptor bushing and the transmission shaft separate from each other. Doing so would prevent the food rack from moving back and forth when in use, as well as enabling it to be removed from the oven.
Regarding claim 10, Li teaches all of the elements of the current invention as stated above except wherein the housing is equipped with a trigger module used for driving the adaptor bushing to slide; the trigger module comprises a trigger element and a torsional spring, the middle of the trigger element rotarily links to the housing, one end of the trigger element links to the adaptor bush, and when the trigger element rotates, the trigger element drives the adaptor bushing to slide; and the torsional spring is disposed between the trigger element and the housing and is used to cause the trigger element to rotate, and maintain the adaptor bushing in the first position.
Xiaochun teaches (Fig. 11) that the electric oven housing is equipped with a trigger module used for driving the adaptor bushing (203) to slide; the trigger module comprises a trigger element (202) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Xiaochun to include that the housing is equipped with a trigger module used for driving the adaptor bushing to slide; the trigger module comprises a trigger element and a torsional spring, the middle of the trigger element rotarily links to the housing, one end of the trigger element links to the adaptor bush, and when the trigger element rotates, the trigger element drives the adaptor bushing to slide; and the torsional spring is disposed between the trigger element and the housing and is used to cause the trigger element to rotate, and maintain the adaptor bushing in the first position. Doing so would prevent the food rack from moving back and forth when in use, as well as enabling it to be removed from the oven.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 1st, 2021



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761